Citation Nr: 1447470	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968 and from July 1983 to October 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate the claim by providing an examination and obtaining a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2014).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss and vertigo in March 2008.  He indicated that his hearing loss was a result of his occupation as a tank gunner and his proximity to a 105 millimeter gun, and he also attributed his hearing loss to his proximity to noise from fighter aircraft during his second term of active duty, July 1983 to October 1983.  Finally, the Veteran claimed his vertigo was due to the bilateral hearing loss.  

VA has not provided an adequate examination with regard to the claims for service connection for bilateral hearing loss and vertigo.  VA provided the Veteran an audiology examination on January 13, 2009, and audiometric testing revealed a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2014).  

On January 14, 2009, a VA examiner rendered an opinion with regard to whether the Veteran's hearing loss was related to his military duty.  The examiner noted the Veteran's audiometric test results at the time of the Veteran's Air National Guard enlistment examination in 1982 and discharge examination in 1987.  Because those tests revealed that the Veteran had moderate to severe hearing loss in the right ear, the examiner opined that the Veteran's current hearing loss was not due to military noise exposure because the Veteran had the disability before the enlistment examination in 1982.    

That opinion is not adequate for rating purposes.  First, the examiner based the opinion on the Veteran's audiometric readings from enlistment and discharge tests conducted in 1982 and 1987.  The examiner did not provide an opinion as to whether the Veteran's hearing loss could have onset as a result of active service from November 1965 to November 1968.  Finally, the examiner referred only to in-service evidence, the entrance and separation audiometric test results.  The lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  A claimant may establish service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service.  Hensley v. Brown, 54 Vet. App. 155 (1993).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2014).  On remand, the examiner must provide an opinion that addresses all periods of service and all periods between and after them.  

On January 16, 2009, a different VA examiner provided an opinion with regard to whether the Veteran's hearing loss and vertigo were related to service.  The examiner concluded that the Veteran's hearing loss was "somewhat likely to be related to his time in the military and his exposure to loud noises there."  The examiner further concluded that the Veteran's "vertigo is unlikely to be related to his time in the military."  

This opinion is also inadequate.  First, the examiner's opinion is ambiguous when it concludes that the Veteran's hearing loss is "somewhat likely" to be related to noise in the military.  Regarding the Veteran's vertigo, the examiner concluded that it was unlikely to be related to his time in active service.  With that being the only statement regarding the Veteran's vertigo, the opinion did not to address the Veteran's claim for service connection for vertigo as secondary to his bilateral hearing loss.  The examiner's opinion answered the question of whether the vertigo was service connected on a direct theory of entitlement only.  However, the Veteran claimed service connection as secondary to bilateral hearing loss.  Additionally, the examiner did not provide a rationale for the opinion regarding the Veteran's vertigo.  Thus, that opinion is incomplete.  

Accordingly, the VA examinations and opinions are not adequate for adjudication purposes.  Barr v. Nicholson 21 Vet. App. 303 (2007).  The Veteran should be provided with a VA audiology examination to determine the etiology of bilateral hearing loss.  The Veteran should also be provided with an appropriate examination for vertigo. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his hearing loss and vertigo.  The examiner must interview the Veteran as to the history of the hearing loss disability, and the noise exposure as a tank gunner the Veteran underwent in service between November 1965 and November 1968, and his exposure to aircraft noise during service between July 1983 and October 1983.  The examiner must review the record and must note that review in the report.  The examiner must discuss all private treatment records that document treatment of hearing loss disability and vertigo.  The examiner must provide a detailed rationale to support any conclusion reached.  In doing so, the examiner should review the two January 2009 opinions that the Board found incomplete so as to provide a sufficiently detailed and explanatory rationale.  The examiner is asked to provide the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hearing loss disability was caused by active service.  

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a vertigo disability was caused by active service.  

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a vertigo disability was caused by a bilateral hearing loss disability.  

(d)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a vertigo disability has been aggravated (permanently worsened) by a bilateral hearing loss disability.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

